UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6247


MAURICE B. STEWART, JR.,

                Plaintiff - Appellant,

          v.

DR. JOUBERT; DR. COLIN OTTEY; CORRECTIONAL MEDICAL SERVICES
INC.; WARDEN PHILLIP MORGAN; ASSISTANT WARDEN HARRY MURPHY;
CHIEF OF SECURITY MICHAEL P. THOMAS; DR. GETACHEW; NURSE
MANAGER JEANETTE SIMMONS; ASSISTANT WARDEN RICHARD J.
GRAHAM, JR.,

                Defendants – Appellees,

          and

WARDEN,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00427-JFM)


Submitted:   June 14, 2012                    Decided:   June 22, 2012


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Maurice B. Stewart, Jr., Appellant Pro Se.         Philip Melton
Andrews, Katrina J. Dennis, KRAMON & GRAHAM, PA, Baltimore,
Maryland;   Stephanie  Judith   Lane-Weber,  Assistant   Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Maurice B. Stewart, Jr. appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Stewart v. Joubert, No. 1:11-cv-00427-JFM (D. Md.

Jan. 31, 2012).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           3